DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution Reopened After Appeal Brief
In view of the appeal brief filed on 08/01/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALISON L HINDENLANG/             Supervisory Patent Examiner, Art Unit 1741                                                                                                                                                                                           

Response to Amendment
Applicant amendment filed 01/04/2022 has been entered and is currently under consideration.  Claims 1-15 and 17-21 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-15, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi (JP 2009262646 of record with reference made to examiner provided machine translation) in view of Kishizoe (US 2015/0158344 of record) and Yamashiro et al. (US 2017/0226325) hereinafter Yamashiro.
Regarding claim 1, Oizumi teaches 
A pneumatic tire (page 2, 1st paragraph) comprising:
a tread portion (Fig 1: tread 1), the tread portion comprising a tread cap layer (Fig 1: cap tread rubber layer 6) and a tread base layer (Fig 1: intermediate tread rubber layer 8);
the tread cap layer comprising a ground-contact surface (Fig 1: tread surface 5);
the tread portion comprising a sipe comprising an open end and a closed end (Fig 2: sipe 13),
the sipe extending radially inward from the ground-contacting surface of the tread portion to at least the tread base layer (Fig 3);
the tread cap layer being composed of a tread cap composition (cap tread rubber layer 6),
the tread base layer underlying the tread cap layer (Fig 1); and
the tread base layer being composed of a tread base composition (intermediate tread rubber layer 8).
Oizumi does not teach the tread cap composition comprising a diene-based elastomer and less than 0.5 parts by weight of a platelet type filler, based on 100 parts by weight of the elastomer.
In the same field of endeavor regarding tires, Kishizoe teaches a tread cap layer being composed of a tread cap composition, the tread cap composition comprising at least one diene-based elastomer and less than 0.5 parts by weight of talc, based on 100 parts by weight of the elastomer for the motivation of improving electrostatic suppression performance ([0003, 0044]; Kishizoe does not teach the tread cap comprising any talc).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tread cap layer as taught by Oizumi with the tread cap composition as taught by Kishizoe in order to improve electrostatic suppression performance.
Oizumi does not teach the tread base composition comprising at least one diene-based elastomer and a platelet type filler, the platelet type filler in the tread base composition being present in the range of 0.5 to less than 10 parts by weight based on 100 parts by weight of the elastomer in the tread base composition.
In the same field of endeavor regarding tires, Yamashiro teaches a diene-based rubber composition suitable for use in tread bases with a range of values for talc filler of the tread base that overlaps with the claimed range of platelet type filler for the motivation of providing a pneumatic tire with well improved fuel economy, rubber tensile strength, and abrasion resistance ([0005, 0079, 0085-0087, 0121]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the base tread composition as taught by Oizumi with the base tread composition that overlaps with the claimed range as taught by Yamashiro in order to provide a pneumatic tire with well improved fuel economy, rubber tensile strength, and abrasion resistance.
Regarding claim 3, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 1.
Oizumi further teaches the tread portion further comprising an under tread layer (Fig 1: under tread rubber layer 7), the under tread layer underlying the tread base layer (Fig 3), and the under tread layer being composed of an under tread composition (under tread rubber layer 7).
Regarding claim 4, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 3.
Oizumi further teaches the closed end of the sipe is in contact with the under tread layer (Fig 3).
Regarding claim 5, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 3.
Oizumi further teaches the under tread composition comprising less than 0.1 part by weight of a platelet type filler (Oizumi does not teach the under tread being comprised of any platelet type filler).
Regarding claim 6, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 5.
Oizumi further teaches the platelet type filler being talc (Oizumi does not teach the under tread being comprised of any talc).
Regarding claim 7, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 1.
Kishizoe further teaches the tread cap composition comprising less than 0.1 part by weight of a platelet type filler (Kishizoe does not teach the tread cap comprising any talc).
Regarding claim 8, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 7.
Kishizoe further teaches the platelet type filler of the tread cap composition being talc (Kishizoe does not teach the tread cap comprising any talc).
Regarding claim 9, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 1.
Yamashiro further teaches the platelet type filler being selected from the group consisting of talc, clay, mica and graphene ([0086]).
Regarding claim 11, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 1.
Oizumi in view of Kishizoe and Yamashiro does not explicitly recite the tread base composition further comprising at least one grade of carbon black in the range from 15 to 80 parts by weight, based on 100 parts by weight of the elastomer.
However, Yamashiro teaches a range of values for the carbon black that overlaps with the claimed range ([0014]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the carbon black as taught by Yamashiro that overlaps with the claimed range.
Regarding claim 12, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 1.
Oizumi further teaches the tread cap layer being in contact with the tread base layer (Fig 3).
Regarding claim 13, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 3.
Oizumi further teaches the tread base layer being in contact with the under tread layer (Fig 3).
Regarding claim 14, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 1.
Kishizoe further teaches the tread cap composition further comprising a reinforcing filler, the reinforcing filler comprising carbon black or silica ([0044]).
Regarding claim 15, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 14.
Oizumi in view of Kishizoe and Yamashiro does not explicitly teach the reinforcing filler in the tread cap composition being in the range of 25 to 125 parts by weight, based on 100 parts by weight of the elastomer.
However, Kishizoe teaches a range of values for the reinforcing filler that overlaps with the claimed range ([0044]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the reinforcing filler as taught by Kishizoe that overlaps with the claimed range.
Regarding claim 20, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 1.
Oizumi further teaches a plurality of sipes, each sipe of the plurality of sipes comprising an open end and a closed end, the closed end of each of the plurality of sipes extending radially inward from the ground-contacting surface of the tread portion to at least the tread base layer (Fig 3: sipes 13).
Regarding claim 21, Oizumi teaches:
A pneumatic tire (page 2, 1st paragraph) comprising:
a tread portion (Fig 1: tread 1), the tread portion comprising a tread cap layer (Fig 1: cap tread rubber layer 6), a tread base layer (Fig 1: intermediate tread rubber layer 8), and an under tread layer (Fig 1: under tread rubber layer 7);
the tread cap layer comprising a ground-contact surface (Fig 1: tread surface 5);
the tread portion comprising a sipe comprising an open end and a closed end (Fig 2: sipe 13),
the sipe extending radially inward from the ground-contacting surface of the tread portion to at least the under tread layer (Fig 3);
the tread cap layer being composed of a tread cap composition (cap tread rubber layer 6),
the tread base layer underlying the tread cap layer (Fig 1); and
the under tread layer underlying the tread base layer (Fig 1), the under tread layer being composed of an under tread composition (under tread rubber layer 7), wherein the under tread layer overlies a belt skim layer containing a reinforcing component (Fig 1: belt layers 3).
Oizumi does not teach the tread cap composition comprising a diene-based elastomer and less than 0.5 parts by weight of a platelet type filler, based on 100 parts by weight of the elastomer.
In the same field of endeavor regarding tires, Kishizoe teaches a tread cap layer being composed of a tread cap composition, the tread cap composition comprising at least one diene-based elastomer and less than 0.5 parts by weight of platelet-type filler, based on 100 parts by weight of the elastomer for the motivation of improving electrostatic suppression performance ([0003, 0044]; Kishizoe does not teach the tread cap comprising any platelet-type filler).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tread cap layer as taught by Oizumi with the tread cap composition as taught by Kishizoe in order to improve electrostatic suppression performance.
Oizumi does not teach the under tread composition comprising 0.5 to 20 parts by weight of a platelet type filler based on 100 parts by weight of the elastomer in the under tread composition
In the same field of endeavor regarding tires, Yamashiro teaches a diene-based rubber composition suitable for use in tire treads with a range of values for talc filler of the tread base that overlaps with the claimed range of platelet type filler for the motivation of providing a pneumatic tire with well improved fuel economy, rubber tensile strength, and abrasion resistance ([0005, 0079, 0085-0087, 0121]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the under tread composition as taught by Oizumi with the tread composition that overlaps with the claimed range as taught by Yamashiro in order to provide a pneumatic tire with well improved fuel economy, rubber tensile strength, and abrasion resistance.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi in view of Kishizoe and Yamashiro as applied to claim 1 above, and further in view of Yamakawa (US 2011/0162770 of record).
Regarding claim 2, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 1.
Oizumi in view of Kishizoe and Yamashiro does not teach the closed end of the sipe is in contact with the tread base composition.
In the same field of endeavor regarding tires, Yamakawa teaches a tire comprising a tread cap and base wherein a closed end of a sipe is in contact with the tread base composition for the motivation of preventing formation of cracks (Fig 5: upper layer 8, lower layer 7, sipes 6; [0032]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tread as taught by Oizumi in view of Kishizoe and Yamashiro to include the sipes wherein a closed end of the sipes are in contact with the tread base composition in order to prevent formation of cracks.
Claims 10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi in view of Kishizoe and Yamashiro as applied to claims 1 and 9 above, and further in view of Blok et al. (US 2018/0105631 of record) hereinafter Blok.
Regarding claim 10, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 9.
Oizumi in view of Kishizoe and Yamashiro does not teach the talc in the tread base layer comprising at least one of the properties of a mean particle size diameter in the range of 1 to 10 microns or a surface area of 5 to 20 m2/g.
In the same field of endeavor regarding rubber compositions, Blok teaches talc filler having a range of values for particle size that overlaps with the claimed range for the motivation of improving wet traction in a tire tread while maintaining or improving treadwear and rolling resistance ([0007, 0112]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the filler size as taught by Blok that overlaps with the claimed range in order to improve wet traction in a tire tread while maintaining or improving treadwear and rolling resistance.
Regarding claim 18, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 1.
Oizumi in view of Kishizoe and Yamashiro does not teach the platelet type filler in the tread base composition comprising a surface modified talc.
In the same field of endeavor regarding tires, Blok teaches coupling a hydrocarbon polymer modifier to an elastomer and filler for the motivation of improving the wet traction with the use of a high-Tg HPM while maintaining or improving tread wear and rolling resistance through improved filler dispersion ([0008, 0112]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the talc filler as taught by Oizumi in view of Yamashiro with the coupling treatment as taught by Blok in order to improve the wet traction with the use of a high-Tg HPM while maintaining or improving tread wear and rolling resistance through improved filler dispersion.
Regarding claim 19, Oizumi in view of Kishizoe, Yamashiro and Blok teaches the tire of claim 18.
Blok further teaches the surface modified talc comprising a surface modified with a coupling agent ([0008, 0017, 0112]).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oizumi in view of Kishizoe and Yamashiro as applied to claim 1 above, and further in view of Rugheimer et al. (US 2015/0344315 of record) hereinafter Rugheimer.
Regarding claim 17, Oizumi in view of Kishizoe and Yamashiro teaches the tire of claim 1.
Oizumi in view of Kishizoe and Yamashiro does not teach the platelet type filler in the tread base composition comprising a Hegman fineness in the range of 4 to 7.
In the same field of endeavor regarding talc fillers in rubber compositions, Rugheimer teaches talc filler comprising a range of values for the Hegman fineness that overlaps with the claimed range for the motivation of achieving desired functional, processing, or reinforcement properties ([0010, 0012]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the Hegman fineness as taught by Rugheimer that overlaps with the claimed range in order to achieve desired functional, processing, or reinforcement properties.
Response to Arguments
Applicant's arguments filed in the appeal brief of 08/01/2022 have been fully considered but they are not persuasive.
1.1.1
Applicant arguments regarding Zhao (2013/0153102) are moot in light of new grounds.
1.1.2/1.1.3
Applicant argues that the silence of Oizumi and Kishizoe towards talc/platelet-type filler in the tread cap indicates a teaching that the tread cap contains less than 0.5/0.1 parts by weight is not a proper interpretation.  Applicant further argues that one of ordinary skill in the art would conclude that any additive can be added and there is no reason to exclude a particular additive.
However, as stated by applicant “Kishizoe discloses the cap tread composition includes a rubber base material and not more than 30 parts by weight of carbon black (para. [0044]).  No other components are required and, at best, Kishizoe indicates that conventional additives such as sulfur, a vulcanization accelerator, and anti-aging agent, and the like may be added (para. [0044])” and “Oizumi does not disclose any ingredient, aside from generally rubber”.  First, as pointed out by the applicant, any additives are optional.  Furthermore, one of ordinary art would not of their own volition add any platelet type filler, or any ingredient, to the tread cap without any teaching or suggestion in the prior art.  The very line of reasoning that one of ordinary skill in the art would add components heretofore unmentioned by the prior art would mean that applicant’s own invention is non-patentable without requiring any disclosure by the prior art. 
2.1.1
Applicant arguments regarding Zhao are moot in light of new grounds.
Applicant argues that Rugheimer does not mention tires and does not support modifying the tread base of Oizumi with talc.  However, Yamashiro teaches a tread composition comprising rubber and talc filler that may be used for a tread base ([0121]).  Rugheimer further teaches that the properties of the claimed platelet type filler is known in the field of rubber and talc compositions ([0006]).  It would be reasonable for one of ordinary skill in the art to look to other rubber/talc compositions to modify the rubber/talc composition in the tread base as taught by Oizumi in view of Kishizoe and Yamashiro.
3.1.1
Applicant argues that there is no reason to apply the high-Tg HPM of Blok to the tread base.  However, Yamashiro teaches a tread base comprising rubber and talc.  Blok teaches a method of modifying talc in tire compositions.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For at least the above reasons, the application is not in condition for allowance. 
Conclusion
Industrial Minerals Association North America (IMANA) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

      /ALISON L HINDENLANG/      Supervisory Patent Examiner, Art Unit 1741